UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-1106



W. ROMANDO JAMES,

                                               Plaintiff - Appellant,

          versus


CLEMSON UNIVERSITY; DIANE G. SMATHERS,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(CA-97-2468-24-AK)


Submitted:   August 30, 2000              Decided:   September 6, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Romando James, Appellant Pro Se.    James William Logan, Jr.,
Michael Todd Smith, LOGAN, JOLLY & SMITH, L.L.P., Anderson, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     W. Romando James appeals the district court’s order denying

his motion for a new trial.   We have reviewed the record and the

district court’s opinion and find no reversible error.    According-

ly, we affirm on the reasoning of the district court.    See James v.

Clemson University, No. CA-97-2468-24-AK (D.S.C. Dec. 29, 1999).*

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                            AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
December 28, 1999, the district court’s records show that it was
entered on the docket sheet on December 29, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2